2uu638609 department of the treasury internal_revenue_service washington d c tax exempt and cover on ss jun i p ra y attention legend agency a employer b employer c state n affected participants transferor plans plan w plan x transferee_plan plan y and as supplemented by in which your this is in response to a request dated correspondence dated authorized representative requested letter rulings with respect to certain tax consequences concerning the proper treatment of proposed trustee-to-trustee transfers from the transferor plans to the transferee_plan the following facts and representations support your ruling_request 20vu63609 page employer b and employer c to a statute of state n are subsidiaries of agency a which was created pursuant retirement benefits for the affected participants were previously provided under plan w a money_purchase_pension_plan and plan x a defined contribution pension_plan both of which are governmental plans as defined in internal_revenue_code code sec_414 qualified under code sec_401 and whose trusts are exempt under code sec_501 plan w and plan x were established pursuant to state n law under the terms of amendments the affected participants had their existing employer_contribution accounts with plan w and plan x transferred to the agency a defined_benefit_plan the agency a defined_benefit_plan was amended to provide that each affected participant shall be entitled to a minimum benefit from the plan that is actuarially equivalent to the member’s account balance attributable to employer contributions under plan w and plan x respectively as of the date the assets were transferred no ruling was requested concerning the tax consequences of the transfer of the employer contributions to the agency a defined_benefit_plan plan y a defined-contribution thrift_plan that includes a code sec_401 feature received a determination_letter dated the applicable_requirements of the code including various statutory provisions collectively known as gust and economic_growth_and_tax_relief_reconciliation_act_of_2001 eggtra plan w and plan x have been amended to comply with gust and eggtra but agency a opted not to request determination letters with respect to said plans stating that the plan complies with the assets attributable to employee contributions of the affected participants and earnings thereon continue to be held in the trusts associated with plan w and plan x however because retirement benefits for the affected participants are now provided under the agency a defined_benefit_plan plan w and plan x were amended to provide that the affected participants would no longer be eligible to make employee contributions to these plans in order to ease the administrative burden of maintaining multiple plans some of which no longer permit contributions agency a has proposed that the affected participants’ employee contributions accounts that remain in plan w and plan x be transferred to another agency a sponsored plan namely plan y affected participants will not be given an option regarding the plan to which the transfers will be made additionally affected participants will not be given the right to receive cash in lieu of having plan assets transferred to plan y the asset transfers will provide more investment options for the affected participants as the transferee_plan plan y offers a broader selection of investment alternatives to its participants the transferee_plan plan y is a governmental_plan as defined in code sec_414 is qualified under code sec_401 and has an associated trust that is exempt under code sec_501 2uu63609 page it is represented that the accounts of the affected participants in plans w and x are percent vested and a proposed amendment to plan y provides that the amounts transferred will be percent vested at all times the transferred accounts of the affected participants will be subject_to the distribution provisions of plan y a proposed amendment dated date permits plan y to receive direct trustee-to-trustee transfers from plan w and plan x as amended by letter dated agency a requests the following rulings that the transfer of assets from the affected participants’ employee contribution accounts of plan w to the transferee_plan plan y as described above will not result in income to the affected participants under code sec_402 and that the transfer of assets from the affected participants’ employee contribution accounts of plan x to the transferee_plan plan y as described above will not result in income to the affected participants under code sec_402 with respect to your ruling requests sec_402 of the code provides in relevant part that any amount actually distributed to any distributee by a qualified_trust shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 revrul_67_213 1967_2_cb_149 holds that where the interests of participants are transferred from a_trust forming part of one qualified_plan to a_trust forming part of another qualified_plan where no amounts are either distributed or made available to affected participants by reason of said transfer such transfer of the participants’ interests will not result in a distribution of the transferred interests as a result said transfer does not result in taxable_income to the affected participants in this case the employee contributions of the affected participants in the transferor plans plan w and plan x will be transferred in trustee-to-trustee transfers directly to plan y the affected participants will not receive the assets and will not be in possession of the assets at any time all of the plans are government plans described in sec_414 are qualified under code sec_401 and have trusts that are exempt under sec_501 accordingly with respect to your ruling requests we conclude as follows that the transfer of assets from the affected participants’ employee contribution accounts of plan w to the transferee_plan plan y as described above will not result in income to the affected participants under code sec_402 and that the transfer of assets from the affected participants’ employee contribution accounts of plan x to the transferee_plan plan y as described above will not result in income to the affected participants under code sec_402 j page 2uu68609 this letter is issued on the representation that the plans are qualified under code sec_401 and that their related trusts exempt under sec_501 it also assumes that plan y remains qualified at and after the time s of transfer this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact ld at sincerely yours tl of a rey fe donzell littlejohn manager employee_plans technical group enclosures _ deleted copy of this letter notice of intention to disclose notice
